           Case 3:20-cv-02731-VC Document 145 Filed 05/12/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,                Case No. 20-cv-02731-VC
                 Plaintiffs,
                                                     BAIL ORDER NO. 6
           v.
                                                     Re: Dkt. Nos. 121, 128, 136, 139, 141, 143
 DAVID JENNINGS, et al.,
                 Defendants.



The bail requests from the following detainees are denied without prejudice:

       •     Roberto Antonio Ramirez Pineda (Dkt. No. 128)

       •     Yao Xeng Saeturn (Dkt. No. 128)

The bail requests from the following detainees are granted:

       •     Jose Medina (Dkt. No. 121)

       •     Roselia Aguirre-Torres (Dkt. No. 121)
       •     Esgar Lopez Lucas (Dkt. No. 128)

       •     Jaswinder Singh (Dkt. No. 128)

       •     Victor Fierros Hurtado (Dkt. No. 128)

       •     Walter Maldonado (Dkt. No. 128)


       Bail is subject to the standard conditions of release listed in Dkt. No. 108. Jose Medina’s

bail is subject to an additional condition: he may not come within 100 yards of his children’s

mother nor go to her home. Roselia Aguirre-Torres’s bail is subject to the additional condition
that her aunt transport her directly to her father’s home in San Diego, as described in ¶ 17 of her
          Case 3:20-cv-02731-VC Document 145 Filed 05/12/20 Page 2 of 2




request for release. See Dkt. No. 121-2, at 2.

       IT IS SO ORDERED.


Dated: May 12, 2020
                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge




                                                   2
